Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 25, 2007, by and among CRDENTIA CORP., a Delaware corporation (the
“Company”), and the investors signatory hereto (each an “Investor” and
collectively, the “Investors”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).

The Company and the Investors hereby agree as follows:


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT WILL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:

“Advice” has the meaning set forth in Section 6(d).

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
90th day following the Final Closing Date; provided, that, if the Commission
reviews and has written comments to the filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (a)(i) shall be the 120th day
following the Final Closing Date, and (ii) the fifth Trading Day following the
date on which the Company is notified by the Commission that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments (provided further, however, that the periods specified in
clauses (a)(i) and (a)(ii) shall be automatically stayed for such additional
period of time as the Registration Statement does not meet the requirements of
Rule 3-01 of Regulation S-X, provided that such automatic stay shall expire on
April 2, 2007); and (b) with respect to any additional Registration Statements
that may be required pursuant to Section 2(b), the earlier of (i) the 90th day
following (x) if such Registration Statement is required because the Commission
shall have notified the Company in writing that certain Registrable Securities
were not eligible for inclusion on a previously filed Registration Statement,
the date or time on which the Commission shall indicate as being the first date
or time that such Registrable Securities may then be included in a Registration
Statement, or (y) if such Registration Statement is required for a reason other
than as described in (x) above, the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement(s) is
required; provided, that, if the Commission reviews and has written comments to
a Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (b)(i) for such Registration Statement shall be the 120th day following
the date that the Company first knows, or reasonably should have known, that
such additional Registration Statement is required under such Section, and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such additional


--------------------------------------------------------------------------------


Registration Statement will not be reviewed or is no longer subject to further
review and comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the 30th day following the Final
Closing Date; and (b) with respect to any additional Registration Statements
that may be required pursuant to Section 2(b), the 30th day following (x) if
such Registration Statement is required because the Commission shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, the date or
time on which the Commission shall indicate as being the first date or time that
such Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.

“Final Closing Date” means that date which is 30 days after the Initial Closing
(as that term is defined in the Purchase Agreement).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Losses” has the meaning set forth in Section 5(a).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

2


--------------------------------------------------------------------------------


 

“Registrable Securities” means: (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any conversion price adjustment with respect to any of the
securities referenced in (i) above.

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.


2.             REGISTRATION.


(A)           ON OR PRIOR TO EACH FILING DATE, THE COMPANY SHALL PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-1 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).
SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT
TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN
ITS EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
DATE WHICH IS THE EARLIER OF (I) FIVE YEARS AFTER ITS EFFECTIVE DATE, (II) SUCH
TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN PUBLICLY SOLD BY THE HOLDERS, OR (III) SUCH TIME AS ALL OF THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT MAY BE SOLD BY THE
HOLDERS PURSUANT TO RULE 144(K) AS DETERMINED BY THE COUNSEL TO THE COMPANY
PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND REASONABLY
ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS (THE
“EFFECTIVENESS PERIOD”).

3


--------------------------------------------------------------------------------



 


(B)           IF FOR ANY REASON THE COMMISSION DOES NOT PERMIT ALL OF THE
REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A), OR FOR ANY OTHER REASON ANY OUTSTANDING REGISTRABLE
SECURITIES ARE NOT THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT, THEN THE
COMPANY SHALL PREPARE AND FILE BY THE FILING DATE FOR SUCH REGISTRATION
STATEMENT, AN ADDITIONAL REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-1 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).
EACH SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED
PURSUANT TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE EACH SUCH REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, BY ITS
EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT DURING
THE ENTIRE EFFECTIVENESS PERIOD.


(C)           IF: (I) A REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT WITHOUT AFFORDING THE
HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY SECTION
3(A) HEREOF, THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS CLAUSE (I)),
OR (II) A REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE COMMISSION ON
OR PRIOR TO ITS REQUIRED EFFECTIVENESS DATE, OR (III) AFTER ITS EFFECTIVE DATE,
WITHOUT REGARD FOR THE REASON THEREUNDER OR EFFORTS THEREFORE, SUCH REGISTRATION
STATEMENT CEASES FOR ANY REASON TO BE EFFECTIVE AND AVAILABLE TO THE HOLDERS AS
TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO COVER AT ANY TIME PRIOR
TO THE EXPIRATION OF ITS EFFECTIVENESS PERIOD FOR MORE THAN AN AGGREGATE OF 20
TRADING DAYS (WHICH NEED NOT BE CONSECUTIVE) (ANY SUCH FAILURE OR BREACH BEING
REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSES (I) OR (II) THE DATE ON
WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH 20
TRADING DAY-PERIOD IS EXCEEDED, BEING REFERRED TO AS “EVENT DATE”), THEN IN
ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR UNDER APPLICABLE
LAW: (X) ON EACH SUCH EVENT DATE THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT
IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.0%
(SUBJECT TO REDUCTION AS PROVIDED IN THE FOLLOWING SENTENCE) OF THE AGGREGATE
INVESTMENT AMOUNT PAID BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE
AGREEMENT; AND (Y) ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE
APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE APPLICABLE
EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN CASH, AS
PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.0% (SUBJECT TO
REDUCTION AS PROVIDED IN THE FOLLOWING SENTENCE) OF THE AGGREGATE INVESTMENT
AMOUNT PAID BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE AGREEMENT. AFTER
SUCH TIME AS THE COMPANY SHALL HAVE BECOME OBLIGATED PURSUANT TO THIS SECTION
2(C) TO ANY HOLDER TO MAKE PAYMENTS IN AGGREGATE OF 4.0% OF THE AGGREGATE
INVESTMENT AMOUNT PAID BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE
AGREEMENT, THEN THE AMOUNT OF LIQUIDATED DAMAGES TO BE CALCULATED IN ACCORDANCE
WITH THE PRECEDING SENTENCE SHALL THEREAFTER BE REDUCED FROM 1.0% TO 0.5% WITH
RESPECT TO ALL DAMAGES ACCRUING IN EXCESS OF 4.0% OF THE AGGREGATE INVESTMENT
AMOUNT PAID BY SUCH HOLDER FOR SHARES. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECTION 2(C), IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PAY ANY
LIQUIDATED DAMAGES TO ANY HOLDER PURSUANT TO THIS SECTION 2(C) IN AN AGGREGATE
AMOUNT THAT EXCEEDS 10% OF THE AGGREGATE INVESTMENT AMOUNT PAID BY SUCH HOLDER
FOR SHARES PURSUANT TO THE PURCHASE AGREEMENT. THE PARTIES AGREE THAT THE
COMPANY WILL NOT BE LIABLE FOR LIQUIDATED DAMAGES UNDER THIS SECTION IN RESPECT
OF THE AGGREGATE INVESTMENT AMOUNT THAT IS ATTRIBUTABLE TO ANY REGISTRABLE
SECURITIES THAT ARE SOLD PRIOR TO AN

4


--------------------------------------------------------------------------------



EVENT DATE. IF THE COMPANY FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT
TO THIS SECTION IN FULL WITHIN SEVEN DAYS AFTER THE DATE PAYABLE, THE COMPANY
WILL PAY INTEREST THEREON AT A RATE OF 10% PER ANNUM (OR SUCH LESSER MAXIMUM
AMOUNT THAT IS PERMITTED TO BE PAID BY APPLICABLE LAW) TO THE HOLDER, ACCRUING
DAILY FROM THE DATE SUCH PARTIAL LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS,
PLUS ALL SUCH INTEREST THEREON, ARE PAID IN FULL. THE PARTIAL LIQUIDATED DAMAGES
PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY
PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT, EXCEPT IN THE CASE OF THE
FIRST EVENT DATE.


(D)           EACH HOLDER AGREES TO FURNISH TO THE COMPANY A COMPLETED
QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS ANNEX B (A “SELLING
HOLDER QUESTIONNAIRE”). THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE THE
REGISTRABLE SECURITIES OF A HOLDER IN A REGISTRATION STATEMENT AND SHALL NOT BE
REQUIRED TO PAY ANY LIQUIDATED OR OTHER DAMAGES UNDER SECTION 2(C) TO ANY HOLDER
WHO FAILS TO FURNISH TO THE COMPANY A FULLY COMPLETED SELLING HOLDER
QUESTIONNAIRE AT LEAST TWO TRADING DAYS PRIOR TO THE FILING DATE (SUBJECT TO THE
REQUIREMENTS SET FORTH IN SECTION 3(A)).


3.             REGISTRATION PROCEDURES.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)           Not less than two days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed which documents will be subject to
the review of such Holder. The Company shall not file a Registration Statement,
any Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented).

(b)           (i)  Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; provided,
however, that on the Business Day following the Effectiveness Date, the Company
shall file with the Commission in accordance with Rule 424 the final prospectus
to be used in connection with sales pursuant to the Registration Statement (a
“Final Prospectus Filing”); provided, further, however, that any advance
notification provisions set forth in this Agreement, including without
limitation Sections 3(a) and 3(c), shall not apply to the extent that such
provisions would render impracticable the Final Prospectus Filing within the
period specified in this Section 3(b)(ii); (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible

5


--------------------------------------------------------------------------------


provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that would not result in
the disclosure to the Holders of material and non-public information concerning
the Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements,
the delivery of the Prospectus or Prospectuses and the disposition of all
Registrable Securities covered by each Registration Statement.


(C)           NOTIFY THE HOLDERS AS PROMPTLY AS REASONABLY POSSIBLE (AND, IN THE
CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS PRIOR TO SUCH FILING) AND
(IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING AS PROMPTLY AS
REASONABLY POSSIBLE (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS PROPOSED TO BE FILED;
(B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF
SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS IN WRITING ON
SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND COMPLETE COPIES
THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF THE HOLDERS THAT PERTAIN TO
THE HOLDERS AS A SELLING STOCKHOLDER OR TO THE PLAN OF DISTRIBUTION, BUT NOT
INFORMATION WHICH THE COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC
INFORMATION); AND (C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY
REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY
FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS OR FOR
ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT COVERING ANY OR
ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF ANY
EVENT OR PASSAGE OF TIME THAT MAKES THE FINANCIAL STATEMENTS INCLUDED IN A
REGISTRATION STATEMENT INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN
SUCH REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED
TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT
REQUIRES ANY REVISIONS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR OTHER
DOCUMENTS SO THAT, IN THE CASE OF SUCH REGISTRATION STATEMENT OR THE PROSPECTUS,
AS THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


(D)           USE ITS REASONABLE BEST EFFORTS TO AVOID THE ISSUANCE OF, OR, IF
ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


(E)           FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT LEAST ONE CONFORMED
COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT THERETO AND ALL EXHIBITS
TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


(F)            PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE, AS MANY COPIES
OF EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR

6


--------------------------------------------------------------------------------



SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST. THE COMPANY HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE OFFERING AND SALE OF THE
REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


(G)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, TO
REGISTER OR QUALIFY OR COOPERATE WITH THE SELLING HOLDERS IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF ALL JURISDICTIONS WITHIN THE UNITED STATES, TO
KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE
DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR THINGS
NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENTS.


(H)           COOPERATE WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION
AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED
TO A TRANSFEREE PURSUANT TO THE REGISTRATION STATEMENTS, WHICH CERTIFICATES
SHALL BE FREE, TO THE EXTENT PERMITTED BY THE PURCHASE AGREEMENT, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REQUEST.


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A
REGISTRATION STATEMENT. THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES), (III) MESSENGER, TELEPHONE
AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY,
(V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY SO DESIRES SUCH
INSURANCE, AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE
COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF ITS
INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.

 

7


--------------------------------------------------------------------------------



5.             INDEMNIFICATION.


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS, PARTNERS,
MEMBERS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH HOLDER
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH
CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’
FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”) (LOSSES SHALL NOT INCLUDE ANY
DIMINUTION IN VALUE OF THE REGISTRABLE SECURITIES), AS INCURRED, ARISING OUT OF
OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH
HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS
REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN
THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT THE HOLDER HAS
APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF
AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER
OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE
RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS,
BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE
AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO
SUCH LOSS WOULD HAVE BEEN CORRECTED.  THE COMPANY SHALL NOTIFY THE HOLDERS
PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF WHICH THE
COMPANY IS AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON: (X) SUCH HOLDER’S FAILURE
TO COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (Y)
ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT,
ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON ANY OMISSION OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT THAT, (1) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH
HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF

8


--------------------------------------------------------------------------------


Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose), such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (2) in
the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(v), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or  defective and prior to the receipt by such Holder of an Advice or
an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the Advice or the amended or supplemented Prospectus
the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR
FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY
ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such

9


--------------------------------------------------------------------------------


Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 5(A)
OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’ OR OTHER
REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.             MISCELLANEOUS.


(A)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER,
OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY, AS
THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY
LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH
HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR
ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR

10


--------------------------------------------------------------------------------


specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(B)           [RESERVED].


(C)           COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


(D)           DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH
HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


(E)           [RESERVED].


(F)            AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SECTION 6(F), MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE HOLDERS OF NO LESS THAN A MAJORITY IN INTEREST OF THE THEN OUTSTANDING
REGISTRABLE SECURITIES.  NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO
DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES
EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT DIRECTLY OR
INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT
RELATES.


(G)           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
(PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL
TRANSMISSION AND REASONABLY PROMPTLY FOLLOWING SUCH TRANSMISSION SENDS SUCH
NOTICE OR COMMUNICATION VIA U.S. MAIL OR OVERNIGHT COURIER) AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30
P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE
DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS
FOLLOWS:

11


--------------------------------------------------------------------------------



 

 

If to the Company:

Crdentia Corp.

 



5001 LBJ Freeway, Suite 850

 

 

Dallas, Texas 75244

 

 

Facsimile No.: (972) 850-0780

 

 

Telephone No.: (972) 392-2722

 

 

Attention: Chief Executive Officer

 

 

 

 

With a copy to:

Morrison & Foerster LLP

 

 

12531 High Bluff Drive, Suite 100

 

 

San Diego, CA 92130

 

 

Facsimile No.:  (858) 720-5125

 

 

Attention:  Steven G. Rowles, Esq.

 

 

 

 

If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof

 

 

 

 

If to any other Person who is then the registered Holder:

 

 

 

To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 


(H)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.  OTHER THAN IN CONNECTION
WITH A MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS OR OTHER SIMILAR CHANGE IN CONTROL TRANSACTION, THE COMPANY MAY NOT
ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH HOLDER.  EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS
HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED UNDER THE PURCHASE
AGREEMENT.


(I)            EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


(J)            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT
AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) WILL
BE COMMENCED IN THE NEW YORK COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT SUCH
PROCEEDING HAS BEEN

12


--------------------------------------------------------------------------------


commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any Proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.


(K)           CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


(L)            SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


(M)          HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(N)           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH INVESTOR UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF EACH OTHER INVESTOR, AND NO INVESTOR SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER INVESTOR UNDER THIS
AGREEMENT.  THE COMPANY’S OBLIGATIONS TO EACH INVESTOR UNDER THIS AGREEMENT ARE
IDENTICAL TO ITS OBLIGATIONS TO EACH OTHER INVESTOR OTHER THAN SUCH DIFFERENCES
RESULTING SOLELY FROM THE NUMBER OF SECURITIES PURCHASED BY EACH INVESTOR, BUT
REGARDLESS OF WHETHER SUCH OBLIGATIONS ARE MEMORIALIZED HEREIN OR IN ANOTHER
AGREEMENT BETWEEN THE COMPANY AND AN INVESTOR.  NOTHING CONTAINED HEREIN OR IN
ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.  EACH INVESTOR ACKNOWLEDGES THAT NO OTHER INVESTOR WILL BE
ACTING AS AGENT OF SUCH INVESTOR IN ENFORCING ITS RIGHTS UNDER THIS AGREEMENT. 
EACH INVESTOR SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT
SHALL NOT BE NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN ADDITIONAL
PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  THE COMPANY ACKNOWLEDGES THAT EACH OF
THE INVESTORS HAS BEEN PROVIDED WITH THE

13


--------------------------------------------------------------------------------


same Registration Rights Agreement for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.

[Remainder of Page Intentionally Left Blank]

 

14


--------------------------------------------------------------------------------


In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CRDENTIA CORP.

 

 

By:

 

 

 

Name:

James D. Durham

 

 

Title:

Chief Executive Officer

[Signature Pages of Investors to Follow]

15


--------------------------------------------------------------------------------


In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ADDRESS FOR NOTICE

 

c/o:

 

 

Street:

 

 

City/State/Zip:

 

 

Attention:

 

 

Tel:

 

 

Fax:

 

 

Email:

 

 

16


--------------------------------------------------------------------------------


Annex A

PLAN OF DISTRIBUTION

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions.  These sales may be
at fixed or negotiated prices.  The Selling Stockholders may use any one or more
of the following methods when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits Investors;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  to cover short sales made after the date that this
Registration Statement is declared effective by the Commission;

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act,


--------------------------------------------------------------------------------


disclosing (i) the name of each such Selling Stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such the shares of Common Stock were sold, (iv)the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon the Company
being notified in writing by a Selling Stockholder that a donee or pledgee
intends to sell more than 500 shares of Common Stock, a supplement to this
prospectus will be filed if then required in accordance with applicable
securities law.

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers.  Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  In addition, the Company has advised each
Selling Stockholder that the Commission currently takes the position that
coverage of short sales “against the box” prior to the effective date of the
registration statement of which this prospectus is a part would be a violation
of Section 5 of the Securities Act, as described in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporate Finance.

If a Selling Stockholder uses this prospectus for any sale of the Common Stock,
it will be subject to the prospectus delivery requirements of the Securities
Act.  The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under this Registration Statement.

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

2


--------------------------------------------------------------------------------


ANNEX B

CRDENTIA CORP.

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

The undersigned beneficial owner of common stock (the “Common Stock”), of
Crdentia Corp. (the “Company”) understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of January __, 2007 (the “Registration Rights Agreement”), among the
Company and the Investors named therein.  A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below.  All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

 

Name.

 

 

 

 

 

(a)

 

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

Contact Person:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

3.

 

Beneficial Ownership of Registrable Securities:

 

 

 

 

 

Type and Principal Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Broker-Dealer Status:

 

 

 

 

 

(a)

 

Are you a broker-dealer?

 

 

 

 

 

 

 

 

 

Yes o      No o

 

 

 

 

 

 

 

Note:

 

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

 

 

 

 

(b)

 

Are you an affiliate of a broker-dealer?

 

 

 

 

 

 

 

 

 

Yes o      No o

 

 

 

 

 

 

 

(c)

 

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

 

 

 

 

 

 

 

 

Yes o      Noo

 

 

 

 

 

 

 

Note:

 

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

 

 

5.

 

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

 

 

 

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

 

 

 

 

 

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


 

6.

 

Relationships with the Company:

 

 

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

 

Beneficial Owner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Morrison & Foerster LLP

 

 

12531 High Bluff Drive, Suite 100

 

 

San Diego, CA 92130

 

 

Facsimile No.:  (858) 523-2843

 

 

Attention:  Benjamin J. Sowards, Esq.

 

3


--------------------------------------------------------------------------------